The opinion of the court was delivered by
Hortón, C. J.:
It is alleged in the brief of plaintiff in error, that this action was originally brought before a justice *305of the peace for the possession of a horse, and that the plaintiff in error, before such justice, recovered judgment, and upon appeal to the district court judgment was given for defendants in error. The judgment in the record is for a return of the property to the defendants in error, if a return thereof can be had, and if a return thereof cannot be had, for the value of the interest of defendants, to-wit, two dollars, and for the costs. But while the testimony, and the conclusions of fact and law, are preserved in the record, and the judgment and motion for a new trial are also contained therein, the pleadings are not. Neither is there any statement of their purport or substance. Nor can we tell what issues were raised by them, nor the admissions made in them. Eor manifest and manifold reasons, with such a record, the judgment of the court must be affirmed. The alleged errors attempted to be presented, are, the admission of incompetent testimony in behalf of the defendants, that the judgment for two dollars was not supported by the evidence, and that the court had no right to adjudicate a lien in the action. In the absence of the pleadings, and any statement of what they contain, we cannot say whether any substantial error was committed. Ort v. Patrick, 18 Kas. 382.
The judgment will be affirmed.
All the Justices concurring.